Citation Nr: 1537580	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-37 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from January 2006 to April 2006 and from May 2007 to May 2008.  He is a recipient of the Combat Infantryman Badge (CIB).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Board remanded the case in August 2014 for additional development and it now returns for final appellate review.

The Veteran and his spouse testified at a video-conference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is associated with the record.   


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's back disorder, diagnosed as multilevel degenerative changes of the lumbar spine status post lumbar fusion, is etiologically related to in-service injuries consistent with his combat service in Southwest Asia.


CONCLUSION OF LAW

Service connection for multilevel degenerative changes of the lumbar spine status post lumbar fusion is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for multilevel degenerative changes of the lumbar spine status post lumbar fusion herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds that the record establishes a current diagnosis of a chronic back disability.  Specifically, the Veteran was diagnosed with multilevel degenerative changes of the lumbar spine upon VA examination in April 2011.  A month later, in May 2011, the Veteran underwent a lumbar laminectomy, foraminotomy, and fusion following a diagnosis of severe lumbar disc degeneration.  He has continued to receive treatment for chronic low back pain at various VA facilities throughout the appeal period.  Therefore, the Board finds that the Veteran has a currently diagnosed back disability.

Additionally, the Veteran testified during the June 2014 Board hearing that he incurred several injuries to the back during active duty service.  Specifically, he reported that he was serving in Iraq as a gunner in March 2008 when his convoy was hit by an improvised explosive device (IED).  At such time, he indicated that he experienced a head injury with loss of consciousness and injured his low back.  He also stated in November 2010 and June 2011 statements that his active service required him to carry a heavy rucksack and body armor that strained his back.  Furthermore, November 2010 correspondence documents the Veteran's contentions that his back pain began during active duty service.  

Thus, the Veteran has reported the onset of low back pain during service and the incurrence of a chronic back disability due to in-service injuries.  Service records document the Veteran's active duty in Iraq and he is a recipient of the CIB for engaging in combat with the enemy.  Service treatment records do not document the back injuries described by the Veteran, but the injuries are consistent with the circumstances of his combat service in Southwest Asia.  38 U.S.C.A. § 1154(b).  The Board therefore finds that the evidence establishes the presence of a current low back disability and in-service injuries.  

The combat presumption contained within 38 U.S.C.A. § 1154(b) not only applies to a combat injury, but also the consequences of that injury, at least in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (holding that the Board was required to apply the section 1154(b) presumption to the Veteran's claimed acoustic trauma during service and the separate question of whether he suffered permanent hearing loss while on active duty).  Therefore, as the Veteran has reported the onset of back pain and a chronic disability during active duty, 38 U.S.C.A. § 1154(b) also applies to his contentions regarding the onset of the disability during service.  See Id.  Section 1154(b) provides that service connection for the in-service injury can only be rebutted by clear and convincing evidence to the contrary.  

Such a finding is further supported by the Veteran's report of onset of back pain during service.  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  There is some inconsistency to the Veteran's statements regarding the beginning of his disability.  Specifically, as noted above, he reported in a November 2010 statement that his back pain began during active service.  However, during the June 2014 Board hearing, he testified that his back began hurting approximately three to four months after his return from Iraq and first manifested as lower extremity pain and weakness.  He also denied experiencing back pain at a May 2008 post-deployment health assessment, though he did report numbness and tingling in hands and/or feet.  Private treatment records document the Veteran's visit to a private physician in October 2008, five months after discharge, for pain and tenderness in the left groin.  He denied any back pain or gait abnormality upon VA general medical examination in December 2008, but in April 2010 was diagnosed with lumbar disc protrusions and radiculopathy following a lumbar spine MRI.  Since that time, the Veteran has received consistent private and VA treatment for low back pain with the reported onset of symptoms soon after service.  

Despite the inconsistencies in the Veteran's statements, the Board finds that his reports are credible.  He complained of neurological pain during the May 2008 post-deployment assessment and sought treatment for left-sided groin and leg pain only a few months after his discharge from active duty.  The Veteran's groin and leg pain appear to have been early neurological manifestations of his back disability and the April 2010 MRI documented severe lumbar disc involvement.  VA examiners provided medical opinions against the claim in April 2011 and June 2015, but neither opinion properly considered the Veteran's reports of neurological involvement just prior to separation.  Furthermore, such examiners also relied, in part, on the absence of treatment for in-service back injuries during service in offering their negative opinions, without considering the Veteran's combat status.  In any event, the Board finds that the VA opinions do not constitute clear and convincing evidence sufficient to overcome the combat presumption in 38 U.S.C.A. § 1154(b), especially in light of the Veteran's credible testimony and treatment records documenting complaints of lumbar neurological impairment beginning in May 2008 and October 2008.  Thus, the combat presumption of 1154(b) is not rebutted and, resolving all doubt in the Veteran's favor, service connection is warranted as the claimed back disorder had its onset during a period of active duty service.  

ORDER

Service connection for multilevel degenerative changes of the lumbar spine status post lumbar fusion is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


